Citation Nr: 0731026	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for claimed hepatitis C.  

2.  Entitlement to service connection for claimed 
pancreatitis, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


\

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in October 
2004.  

In January 2005 the Board remanded these issues to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings referable to hepatitis or pancreatitis.  

3.  The currently diagnosed hepatitis C infection is shown to 
be more likely due to post-service intravenous drug use and a 
post-service tattoo rather than to any documented incident or 
event of the veteran's period of active service. 

4.  The veteran served in the Republic of Vietnam during the 
Vietnam War, and exposure to Agent Orange is presumed.  

5.  Neither pancreatitis nor hepatitis C is recognized by VA 
as presumptively caused by exposure to Agent Orange.  

6.  The currently diagnosed pancreatitis is shown to be the 
likely result of chronic alcohol abuse rather than to 
exposure to Agent Orange or napalm or to another incident or 
event of the veteran's service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hepatitis C is not 
due to disease or injury that was incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1101, 1131, 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).  

2.  The veteran's disability manifested by pancreatitis is 
not due to disease or injury that was incurred in or 
aggravated by his military service, to include exposure to 
herbicides, nor may it be presumed to be due to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1131, 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.309(e), 3.313 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the issue of service 
connection for diabetes mellitus type II has been 
accomplished.  

In May 2002, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that to establish 
entitlement to service connection for a disability, the 
evidence must show three things: an injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded an opportunity to respond prior to 
issuance of the August 2002 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection.  

The Board also finds that the letter cited above, together 
with letters sent by the AMC in February 2005 and August 2005 
during the pendency of the appeal, satisfies the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The May 2002 letter advised the veteran that VA would make 
reasonable efforts to get evidence from other Federal 
agencies.  

The February 2005 and August 2005 AMC letters informed the 
veteran that VA is responsible for getting relevant records 
held by any Federal agency, to include military records, VA 
medical records, and records from the Social Security 
Administration (SSA).  The letters also stated that VA would 
make reasonable efforts to help get records held by any non-
Federal entity.

The AMC letters specifically advised the veteran, "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the August 2005 AMC letter, which 
completed the notice requirements of VCAA and cured any 
defects in prior notice letters, the veteran was afforded 
ample opportunity to present information and/or evidence 
pertinent to the appeal before the issuance of the 
Supplemental Statement of the Case (SSOC) in February 2006.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review, and in 
fact the veteran notified VA in February 2005 that he has no 
further evidence to submit.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the May 2002 
letter addressed the second and third Dingess elements 
(existence of a current disorder and connection between the 
claimed disorder and the service-connected disability).  

There is no indication that the veteran has been advised of 
the fourth and fifth Dingess elements (degree of disability 
and effective date pertaining to the disability).  However, 
the Board's action herein denies service connection for the 
claimed disabilities, so no degree of disability or effective 
date will be assigned.  Accordingly, there is no possibility 
of prejudice under Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service personnel record (SPR) and 
service medical record (SMR) are on file.  File also contains 
the veteran's VA treatment record and treatment records from 
those non-VA providers that the veteran has identified as 
having relevant records.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
existing records that should be obtained before the claim is 
adjudicated.  

The veteran has been afforded a hearing before the Board, and 
he has been afforded appropriate VA medical examination in 
support of his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

There is no indication in the veteran's service medical 
record (SMR) of hepatitis C infection or any symptoms 
relating to the pancreas during military service.  There is 
no evidence in SMR of tattoo, blood transfusion, or other 
risk factors for hepatitis C, or any hepatological symptoms.  

The veteran testified before the Board in October 2004 that 
he believed his hepatitis C infection and pancreatitis might 
be due to exposure to Agent Orange in Vietnam. He also stated 
a belief that the hepatitis C infection might be due to 
promiscuous sex and/or inoculation via airgun during military 
service.  

Exposure to herbicides is presumed if a veteran served in the 
Republic of Vietnam during the qualifying period.  38 C.F.R. 
§§ 3.307(a)(6), 3.313.  In this case the evidence shows that 
he served in the Republic of Vietnam during the qualifying 
period, so exposure to Agent Orange is presumed.  

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.   See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).  

Neither pancreatitis hepatitis C is listed in 38 C.F.R. 
§ 3.309(e) as a disease presumptively associated with 
exposure to herbicides, so presumptive service connection 
does not apply to those claimed disorders.  

Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

The veteran had a VA examination in September 2005 during 
when he reported that hepatitis C had been diagnosed in 
approximately 1995 and pancreatitis in approximately 1998.  
He stated that he began drinking alcohol in service and had 
visited prostitutes during service; he also reported using 
intravenous drugs after leaving Vietnam and getting a tattoo 
in 1987.  The veteran stated that he had been treated for 
alcoholism on several occasions and had always been told that 
the pancreatitis was due to the alcohol abuse.  

The examiner performed a thorough clinical examination as 
well as a review of the claims file and medical treatment 
record.  

The examiner diagnosed alcohol pancreatitis secondary to 
alcohol abuse; the examiner stated that he knew of no 
connection secondary to Agent Orange or napalm.  The examiner 
accordingly stated an opinion that the pancreatitis was not 
likely secondary to military service.  

The examiner also diagnosed hepatitis C, not likely 
contracted through sexual contact in the military.  The 
examiner noted that the veteran had other risk factors, such 
as intravenous drug use and tattoo, both after return from 
Vietnam.  

In an addendum dated in January 2006, the examiner stated 
that, although it was impossible to conclude which of the 
veteran's risk factors had caused the hepatitis C infection, 
sexual transfer is a less likely means of transmitting the 
hepatitis C virus than the post-service risk factors.  

The Board notes that the veteran is competently diagnosed 
with pancreatitis and hepatitis C, so the first element of 
service connection (medical evidence of a current disability) 
is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, the VA medical examiner stated that it is less 
likely than not that either the hepatitis C or the 
pancreatitis is related to military service.  The findings of 
a physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

The Board notes that the veteran stated in his NOD that he 
was informed by a physician that the hepatitis C was likely 
related to military service, because the disorder takes so 
long to be evident.  However, there is no corroborating 
written opinion by a medical specialist.  

The Board notes in that regard that hearsay medical evidence 
does not constitute competent medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 
(1993).  ("What a physician said, and the layman's account 
of what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence."  Robinette, 8 
Vet. App. at 77 (1995)).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, the uncontroverted 
medical opinion of record states that the claimed hepatitis C 
and pancreatitis are not likely related to the veteran's 
military service.  

Based on the evidence, the Board finds that the claim of 
service connection must be denied.  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Board finds that the passage of 30 years from between 
discharge from military service and documentation of the 
onset of hepatitis in 1995, and pancreatitis in 1998, 
constitutes actual evidence against service connection for 
those disorders.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the preponderance of the evidence is against 
the claims, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

Service connection for hepatitis C is denied.  

Service connection for pancreatitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


